Citation Nr: 9908709	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for porphyria 
cutanea tarda (PCT).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 through 
March 1970.  He had service in the Republic of Vietnam.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
PCT is not plausible.

2.  The claim of entitlement to service connection for 
hepatitis C is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
PCT is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
hepatitis C is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection connotes many factors, but basically, 
it means that the facts, shown by evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with service in the 
Armed Forces, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  

Service incurrence of PCT may be presumed under certain 
circumstances if it is manifested to a degree of 10 
percent within one year of the last date on which the 
veteran was exposed an herbicide agent in service.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (1998).

The threshold question is whether the veteran's claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, has he submitted evidence sufficient 
to justify a belief by a fair and impartial individual 
that his claims are plausible.  If he has not, VA has no 
duty to assist in the development of the claims, 
including that requested by the veteran's representative.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

The United States Court of Veterans Appeals (Court) has 
said repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce 
evidence that a claim is well grounded.  See Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The Court has stated 
that the quality and quantity of the evidence required to 
meet the statutory burden depends upon the issue 
presented by the claim. Grottveit at 92-93.  Where the 
determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the 
effect that the claim is plausible or possible is 
required.  Id.  

Further, in order for a direct service connection claim 
to be well grounded, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between 
the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995). 

I.  PCT

The veteran contends that he developed chronic PCT in 
service, as a result of his exposure to Agent Orange in 
the Republic of Vietnam.

The veteran's service medical records are negative for 
any evidence of PCT.  During his separation examination 
in February 1970, he responded in the negative, when 
asked if he then had, or had ever had, skin disease.  On 
examination, his skin was found to be normal.

VA outpatient treatment records show that the possibility 
of PCT was first clinically reported in the early 1990's 
and that it was confirmed by biopsy in April 1992.  There 
is no medical evidence, however, that it is related to 
any event in service, including exposure to Agent Orange.  
During a VA Agent Orange examination in December 1996, 
the examiner noted that PCT had been known to be 
precipitated by exposure to hydrocarbons, such as Agent 
Orange, and that that was a possible reaction; however, 
it was also noted it took over 20 years after leaving 
Vietnam for it to appear on the veteran.  The examiner 
did not provide an opinion concerning the etiology of the 
veteran's PCT.  Moreover, the record contains no other 
medical evidence suggesting that the veteran's PCT was 
manifested within a year of the veteran's discharge from 
service or that it is etiologically related to service.

The only reports of a relationship between the veteran's 
PCT and service are offered by the veteran.  While he is 
qualified to report symptoms that are capable of lay 
observation, he is not qualified to render opinions which 
require medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, the Board is of the 
opinion that the veteran's claim of entitlement to 
service connection for PCT is not well grounded.




II.  Hepatitis C

The veteran contends that service connection is warranted 
for hepatitis C because it is secondary to his PCT.  
Since service connection has not been established for 
PCT, service connection for hepatitis C may not be 
granted on the secondary basis advanced by the veteran.  
The Board further notes that there is no medical evidence 
of hepatitis C in service or until many years thereafter 
and no medical evidence suggesting that the veteran's 
hepatitis C is etiologically related to service.  The 
Board parenthetically notes that the December 1996 VA 
physician who performed the Agent Orange examination of 
the veteran stated that hepatitis C was not caused by 
PCT.  In any event, since the record contains no medical 
evidence suggesting that the hepatitis C is etiologically 
related to service or a service-connected disability, the 
Board must also conclude that this claim is not well 
grounded.

III.  PCT and Hepatitis C

Although the Board has considered and denied these claims 
on a ground different from that of the RO, that is, 
whether the appellant's claims are well grounded rather 
than whether he is entitled to prevail on the merits, the 
appellant has not been prejudiced by the Board's 
decision.  In assuming that the claims were well 
grounded, the RO accorded the appellant greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  To remand this case to the RO for consideration 
of the issue of whether the appellant's claims are well 
grounded would be pointless, and in light of the law 
cited above, would not result in a determination 
favorable to the appellant.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).

ORDER

Entitlement to service connection for PCT is denied.

Entitlement to service connection for hepatitis C is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

